PER CURIAM
Petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision establishing conditions of post-prison supervision. Most of his arguments are resolved by our decisions in Schuch v. Board of Parole, 139 Or App 327, 912 P2d 403, rev den 324 Or 78 (1996), and Gress v. Board of Parole, 143 Or App 7, 924 P2d 329, mod on recons 144 Or App 375, 927 P2d 138 (1996). We do not discuss those arguments any further.
Petitioner also argues that the Board did not have the authority to designate him a “high risk dangerous offender,” because only a court may decide that a person is a “dangerous offender” under ORS 161.725 to ORS 161.737. Petitioner misunderstands the Board’s action. It did not purport to determine that he is a dangerous offender under the statute. Instead, it determined that he needed a higher level of supervision than do most persons on post-prison supervision. The similarity of terminology does not reflect a similarity of authority or of effect.
Affirmed.